Citation Nr: 1433267	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to August 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

At the June 2014 hearing, the Veteran alleged his low back disability had increased in severity since his most recent VA examination in December 2011 (more than two and a half years ago).  Accordingly, a contemporaneous examination to evaluate the low back disability is necessary.  See 38 C.F.R. § 3.159.

The most recent VA treatment records available for review (in Virtual VA) are dated in December 2011.  As the Veteran receives ongoing VA treatment, and records of such treatment may contain pertinent information, and are constructively of record, updated treatment records must be secured.  

The case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his low back disability (records of which are not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  The AOJ should specifically secure any and all medical records (not already in the record) of VA evaluations and/or treatment the Veteran has received for this disability.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his lumbosacral spine degenerative disc disease.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail; the findings must include range of motion studies, with notation of all further limitations due to factors such as pain, use, etc.  The examiner must determine whether the lumbosacral disc disease has been manifested by incapacitating episodes (and if so, note their frequency and duration).  It should also be noted whether or not the Veteran has related neurological symptoms (and specifically radiculopathy), and if so, the nature and disabling effects of such symptoms must be described in detail.  If a neurological consult is deemed necessary, such should be arranged.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

